Case: 19-60375      Document: 00515612932         Page: 1    Date Filed: 10/22/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 October 22, 2020
                                  No. 19-60375                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Victor Manuel Hernandez-Velazquez,

                                                                          Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A216 566 743


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Victor Manuel Hernandez-Velazquez is a native and citizen of Mexico
   who petitions this court for review of an order of the Board of Immigration
   Appeals (BIA) dismissing his appeal from an order of the Immigration Judge
   (IJ) concluding that he was ineligible for cancellation of removal and ordering


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60375      Document: 00515612932           Page: 2    Date Filed: 10/22/2020




                                     No. 19-60375


   him removed. Proceeding pro se, Hernandez-Velazquez argues that the BIA
   erred by not recognizing his stepson as a qualifying relative, not recognizing
   that he made a showing of extraordinary hardship to his qualifying relatives,
   and by not exercising its discretion to grant him relief.
          Under 8 U.S.C. § 1229b(b)(1), an alien is eligible for cancellation of
   removal if, inter alia, he shows that his removal will cause “exceptional and
   extremely unusual hardship” for, inter alia, his United States citizen spouse
   or child. “[N]o court shall have jurisdiction to review—(i) any judgment
   regarding the granting of relief under section . . . 1229b.” 8 U.S.C.
   § 1252(a)(2)(B)(i). Nonetheless, this court does have jurisdiction to review
   constitutional claims and questions of law raised in a petition for review of
   the denial of § 1229b relief. § 1252(a)(2)(D); Sung v. Keisler, 505 F.3d 372,
   377 (5th Cir. 2007).
          Hernandez-Velazquez raises no viable legal or constitutional claims.
   Insofar as he argues that the BIA erred by concluding that his stepson was not
   a qualifying relative, he is mistaken, as the record shows that the BIA
   determined that his stepson was a qualifying relative. His argument that the
   BIA and IJ failed to consider all relevant factors when making the hardship
   determination amounts to a challenge to the agency’s balancing of the
   pertinent factors and is a factual argument that will not be considered by this
   court. See Sattani v. Holder, 749 F.3d 368, 372 (5th Cir. 2014). His argument
   that the BIA should have exercised discretion to grant him cancellation of
   removal is a challenge to the denial of § 1229b relief that falls squarely within
   the ambit of § 1252(a)(2)(B)(i), and we will not consider this claim. See Sung,
   505 F.3d at 377. The petition for review is DISMISSED for want of
   jurisdiction.




                                          2